





Exhibit 10.1

Silicon Valley Bank




Loan and Security Agreement




Borrower:

Relm Wireless Corporation

Relm Communications, Inc.

Address:

7100 Technology Drive

West Melbourne, Florida 32904




Date:

August 29, 2003






THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) is entered into on the above
date between SILICON VALLEY BANK (“Silicon”), whose address is 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 3343 Peachtree Road, NE, Suite 312, Atlanta, Georgia 30326 and the
borrower(s) named above (jointly and severally, the “Borrower”), whose chief
executive office is located at the above address (“Borrower’s Address”).  The
Schedule to this Agreement (the “Schedule”) shall for all purposes be deemed to
be a part of this Agreement, and the same is an integral part of this Agreement.
 (Definitions of certain terms used in this Agreement are set forth in Section 8
below.)

1.

LOANS.

1.1

Loans.  Silicon will make loans to Borrower (the “Loans”) up to the amounts (the
“Credit Limit”) shown on the Schedule, provided no Default or Event of Default
has occurred and is continuing, and subject to deduction of Reserves for accrued
interest and such other Reserves as Silicon deems proper from time to time in
its good faith credit judgment.

1.2

Interest.  All Loans and all other monetary Obligations shall bear interest at
the rate shown on the Schedule, except where expressly set forth to the contrary
in this Agreement.  Interest shall be payable monthly, on the last day of the
month.  Interest may, in Silicon’s discretion, be charged to Borrower’s loan
account, and the same shall thereafter bear interest at the same rate as the
other Loans.  Silicon may, in its discretion, charge interest to Borrower’s
Deposit Accounts maintained with Silicon.

1.3

Overadvances.  If at an time or for any reason the total of all outstanding
Loans and all other monetary Obligations exceeds the Credit Limit (an
“Overadvance”), Borrower shall immediately pay the amount of the excess to
Silicon without notice or demand.  Without limiting Borrower’s obligation to
repay to Silicon the amount of any Overadvance, Borrower agrees to pay Silicon
interest on the outstanding amount of any Overadvance, on demand, at the Default
Rate.

1.4

Fees.  Borrower shall pay Silicon the fees shown on the Schedule, which are in
addition to all interest and other sums payable Silicon and are not refundable.












--------------------------------------------------------------------------------

1.5

Loan Requests.  To obtain a Loan, Borrower shall make a request to Silicon by
facsimile or telephone.  Loan requests received after 12:00 Noon (Eastern Time)
will not be considered by Silicon until the next Business Day.  Silicon may rely
on any telephone request for a Loan given by a person whom Silicon believes is
an authorized representative of Borrower, and Borrower will indemnify Silicon
for any loss Silicon suffers as result of that reliance.

1.6

Letters of Credit.  At the request of Borrower, Silicon may, in its good faith
business judgment, issue or arrange for the issuance of letters of credit for
the account of Borrower, in each case in form and substance satisfactory to
Silicon in its sole discretion (collectively, “Letters of Credit”).  The
aggregate face amount of all Letters of Credit from time to time outstanding
shall not exceed the amount shown on the Schedule (the “Letter of Credit
Sublimit”), and shall be reserved against Loans which would otherwise be
available hereunder, and in the event at any time there are insufficient Loans
available to Borrower for such reserve, Borrower shall deposit and maintain with
Silicon cash collateral in an amount at all times equal to such deficiency,
which shall be held as Collateral for all purposes of this Agreement, Borrower
shall pay all bank charges (including charges of Silicon) for the issuance of
Letters of Credit, together with such additional fee as Silicon’s letter of
credit department shall charge in connection with the issuance of the Letters of
Credit.  Any payment by Silicon under or in connection with a Letter of Credit
shall constitute a Loan hereunder on the date such payment is made.  Each Letter
of Credit shall have an expiry date no later than thirty (30) days prior to the
Maturity Date.  Borrower hereby agrees to indemnify and hold Silicon harmless
from any loss, cost, expense, or liability, including payments made by Silicon,
expenses, and reasonable attorneys’ fees incurred by Silicon arising out of or
in connection with any Letters of Credit.  Borrower agrees to be bound by the
regulations and interpretations of the issuer of any Letters of Credit
guaranteed by Silicon and opened for Borrower’s account or by Silicon’s
interpretations of any Letter of Credit issued by Silicon for Borrower’s
account, and Borrower understands and agrees that Silicon shall not be liable
for any error, negligence, or mistake, whether of omission or commission, in
following Borrower’s instructions or those contained in the Letters of Credit or
any modifications, amendments, or supplements thereto.  Borrower understands
that Letters of Credit may require Silicon to indemnify the issuing bank for
certain costs or liabilities arising out of claims by Borrower against such
issuing bank.  Borrower hereby agrees to indemnify and hold Silicon harmless
with respect to any loss, cost, expense, or liability incurred by Silicon under
any Letter of Credit as a result of Silicon’s indemnification of any such
issuing bank.  The provisions of this Loan Agreement, as it pertains to Letters
of Credit, and any other Loan Documents relating to Letters of Credit are
cumulative.

2.

SECURITY INTEREST.  To secure the payment and performance of all of the
Obligations when due, Borrower hereby grants to Silicon a security interest in
all of the following (collectively, the “Collateral”); all right, title an
interest of Borrower in and to all of the following, whether now owned or
hereafter arising or acquired and wherever located: all Accounts; all Inventory;
all Equipment; all Deposit Accounts; all Instruments; all Chattel Paper and
Documents; all General Intangibles (including without limitation all
intellectual property); all Investment Property; all other property; and any and
all claims, rights and interests in any of the above, and all guaranties and
security for any of the above, and all substitutions and replacements for,
additions, accessions, attachments, accessories, and improvements to, and






2




--------------------------------------------------------------------------------

proceeds (including proceeds of any insurance policies, proceeds of proceeds and
claims against third parties) of, any and all of the above, and all Borrower’s
books relating to any and all of the above.

3.

REPRESENTATIONS, WARRANTIES AND COVENANTS OP BORROWER.

In order to induce Silicon to enter into this Agreement and to make Loans,
Borrower represents and warrants to Silicon as follows, and Borrower covenants
that the following representations will continue to be true, and that Borrower
will at all times comply with all of the following covenants, throughout the
term of this Agreement and until all Obligations have been paid and performed in
full:

3.1

Corporate Existence an Authority.  Borrower is and will continue to be, duly
organized, validly existing and in good standing under the laws of the State of
Nevada.  Borrower is and will continue to be qualified and licensed to do
business in all jurisdictions in which any failure to do so would result in a
Material Adverse Change.  The execution, delivery and performance by Borrower of
this Agreement, and all other documents contemplated hereby: (i) have been duly
and validly authorized; (ii) are enforceable against Borrower in accordance with
their terms (except as enforcement may be limited by equitable principles and by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
creditors’ rights generally); (iii) do not violate Borrower’s articles or
certificate of incorporation, or Borrower’s by-laws, or any law or any material
agreement or instrument which is binding upon Borrower or its property; and (iv)
do not constitute grounds for acceleration of any material indebtedness or
obligation under any agreement or instrument which is binding upon Borrower or
its property.

3.2

Name; Trade Names and Styles.  The name of Borrower set forth in the heading to
this Agreement is its correct name.  Listed in the Representations are all prior
names of Borrower and all of Borrower’s present and prior trade names.  Borrower
shall give Silicon thirty (30) days’ prior written notice before changing its
name or doing business under any other name.  Borrower has complied, and will in
the future comply, in all material respects, with all laws relating to the
conduct of business under a fictitious business name, except where the failure
to so comply would not reasonably be expected to result in a Material Adverse
Change.

3.3

Place of Business; Location of Collateral.  The address set forth in the heading
to this Agreement is Borrower’s chief executive office.  In addition, Borrower
has places of business and Collateral is located only at the locations set forth
in the Representations.  Borrower will give Silicon at least ten (10) Business
Days prior written notice before opening any additional place of business,
changing its chief executive office, or moving any of the Collateral to a
location other than Borrower’s Address or one of the locations set forth in the
Representations, except that Borrower may maintain sales offices in the ordinary
course of business at which not more than a total of $10,000 fair market value
of Equipment is located.

3.4

Title to Collateral; Perfection; Permitted Liens.

(a)

Borrower is now, and will at all times in the future be, the sole owner of all
the Collateral, except for items of Equipment which are leased to Borrower.  The
Collateral






4




--------------------------------------------------------------------------------

now is and will remain free and clear of any and all liens, charges, security
interests, encumbrances and adverse claims, except for Permitted Liens.  Silicon
now has, and will continue to have, a first-priority perfected and enforceable
security interest in all of the Collateral, subject only to the Permitted Liens,
and Borrower will at all times defend Silicon and the Collateral against all
claims of others.

(b)

Borrower has set forth in the Representations all of Borrower’s Deposit
Accounts, and Borrower will give Silicon five (5) Business Days advance written
notice before establishing any new Deposit Accounts and will cause the
institution where any such new Deposit Account is maintained to execute and
deliver to Silicon a control agreement in form sufficient to perfect Silicon’s
security interest in the Deposit Account and otherwise satisfactory to Silicon
in its good faith business judgment.  Nothing herein limits any requirements
which may be set forth in the Schedule as to where Deposit Accounts will be
maintained.

(c)

In the event that Borrower shall at any time after the date hereof have any
commercial tort claims against others, which it is asserting or intends to
assert, and in which the potential recovery exceeds $100,000, Borrower shall
promptly notify Silicon thereof in writing and provide Silicon with such
information regarding the same as Silicon shall request (unless providing such
information would waive the Borrower’s attorney-client privilege).  Such
notification to Silicon shall constitute a grant of a security interest in the
commercial tort claim and all proceeds thereof to Silicon, and Borrower shall
execute and deliver all such documents and take all such actions as Silicon
shall request in connection therewith.

(d)

None of the Collateral now is or will be affixed to any real property in such a
manner, or with such intent, as to become a fixture.  Borrower is not and will
not become a lessee under any real property lease pursuant to which the lessor
may obtain any rights in any of the Collateral and no such lease now prohibits,
restrains, impairs or will prohibit, restrain or impair Borrower’s right to
remove any Collateral from the leased premises.  Whenever any Collateral is
located upon premises in which any third party has an interest, Borrower shall,
whenever requested by Silicon, use its best efforts to cause such third party to
execute and deliver to Silicon, in form acceptable to Silicon, such waivers and
subordinations as Silicon shall specify in its good faith business judgment.
 Borrower will keep in full force and effect and will comply with all material
terms of any lease of real property where any of the Collateral now or in the
future may be located.

3.5

Maintenance of Collateral.  Borrower will maintain the Collateral in good
working condition (ordinary wear and tear excepted), and Borrower will not use
the Collateral for any unlawful purpose.  Borrower will immediately advise
Silicon in writing of any material loss or damage to the Collateral.

3.6

Books and Records.  Borrower has maintained and will maintain at Borrower’s
Address complete and accurate books and records, comprising an accounting system
in accordance with GAAP.






4




--------------------------------------------------------------------------------

3.7

Financial Condition, Statements and Reports.  All financial statements now or in
the future delivered to Silicon have been and will be prepared in conformity
with GAAP and now and in the future will fairly present the results of
operations and financial condition of Borrower, in accordance with GAAP, at the
times and for the periods therein stated.  Between the last date covered by any
such statement provided to Silicon and the date hereof, there has been no
Material Adverse Change.

3.8

Tax Returns and Payments; Pension Contributions.  Borrower has timely filed, and
will timely file, all required tax returns and reports, and Borrower has timely
paid, and will timely pay, all foreign, federal, state and local taxes,
assessments, deposits and contributions now or in the future owed by Borrower.
 Borrower may, however, defer payment of any contested taxes, provided that
Borrower: (i) in good faith contests Borrower s obligation to pay the taxes by
appropriate proceedings promptly and diligently instituted and conducted, (ii)
notifies Silicon in writing of the commencement of and any material development
in the proceedings, and (iii) posts bonds or takes any other steps required to
keep the contested taxes from becoming a lien upon any of the Collateral.
 Borrower is unaware of any claims or adjustments proposed for any of Borrower’s
prior tax years which could result in additional taxes becoming due and payable
by Borrower.  Borrower has paid, and shall continue to pay all amounts necessary
to fund all present and future pension, profit sharing and deferred compensation
plans in accordance with their terms, and Borrower has not and will not withdraw
from participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any such plan which could
reasonably be expected to result in any liability of Borrower, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental agency.

3.9

Compliance with Law.  Borrower has, to the best of its knowledge, complied, and
will comply, in all material respects, with all provisions of all foreign,
federal, state and local laws and regulations applicable to Borrower, including,
but not limited to, those relating to Borrower’s ownership of real or personal
property, the conduct and licensing of Borrower’s business, and all
environmental matters.

3.10

Litigation.  Except as set forth in the Borrower’s SEC filings, there is no
claim, suit, litigation, proceeding or investigation pending or (to best of
Borrower’s knowledge) threatened against or affecting Borrower in any court or
before any governmental agency (or any basis therefor known to Borrower) which
could reasonably be expected to result, either separately or in the aggregate,
in any Material Adverse Change.  Borrower will promptly inform Silicon in
writing of any claim, proceeding, litigation or investigation in the future
threatened in writing or instituted against Borrower involving any single claim
of $50,000 or more, or involving $100,000 or more in the aggregate.

3.11

Use of Proceeds.  All proceeds of all Loans shall be used solely for lawful
business purposes.  Borrower is not purchasing or carrying any “margin stock”
(as defined in Regulation U of the Board of Governors of the Federal Reserve
System) and no part of the proceeds of any Loan will be used to purchase or
carry any “margin stock” or to extend credit to others for the purpose of
purchasing or carrying any “margin stock.”






5




--------------------------------------------------------------------------------

4.

ACCOUNTS.

4.1

Representations Relating to Accounts.  Borrower represents and warrants to
Silicon as follows:  Each Account with respect to which Loans are requested by
Borrower shall, on the date each Loan is requested and made: (i) represent an
undisputed bona fide existing unconditional obligation of the Account Debtor
created by the sale, delivery, and acceptance of goods or the rendition of
services, or the non-exclusive licensing of Intellectual Property, in the
ordinary course of Borrower’s business, and (ii) meet the Minimum Eligibility
Requirements set forth in Section 8 below.

4.2

Representations Relating to Documents and Legal Compliance.  Borrower represents
and warrants to Silicon as follows: All statements made and all unpaid balances
appearing in all invoices, instruments and other documents evidencing the
Accounts are and shall be true and correct and all such invoices, instruments
and other documents and all of Borrower’s books and records are and shall be
genuine and in all respects what they purport to be.  All sales and other
transactions underlying or giving rise to each Account shall comply in all
material respects with all applicable laws and governmental rules and
regulations.  To the best of Borrower’s knowledge, all signatures and
endorsements on all documents, instruments, and agreements relating to all
Accounts are and shall be genuine, and all such documents, instruments and
agreements are legally enforceable in accordance with their terms.

4.3

Schedules and Documents relating to Accounts.  Borrower shall deliver to Silicon
transaction reports and schedules of collections, as provided in the Schedule,
on Silicon’s standard forms; provided, however, that Borrower’s failure to
execute and deliver the same shall not affect or limit Silicon’s security
interest and other rights in all of Borrower’s Accounts, nor shall Silicon’s
failure to advance or lend against a specific Account affect or limit Silicon’s
security interest and other rights therein.  If requested by Silicon, Borrower
shall furnish Silicon with copies (or, at Silicon’s request, originals) of all
contracts, orders, invoices, and other similar documents, and all shipping
instructions, delivery receipts, bills of lading, and other evidence of
delivery, for any goods the sale or disposition of which gave rise to such
Accounts, and Borrower warrants the genuineness of all of the foregoing.
 Borrower shall also furnish to Silicon an aged accounts receivable trial
balance as provided in the Schedule.  In addition, Borrower shall deliver to
Silicon, on its request, the originals of all instruments, chattel paper,
security agreements, guarantees and other documents and property evidencing or
securing any Accounts, in the same form as received, with all necessary
indorsements, and copies of all credit memos.

4.4

Collection of Accounts.  Borrower shall have the right to collect all Accounts,
unless and until a Default or an Event of Default has occurred and is
continuing.  Whether or not an Event of Default has occurred and is continuing,
Borrower shall hold all payments on and proceeds of Accounts in trust for
Silicon, and Borrower shall immediately deliver all such payments and proceeds
to Silicon in their original form, duly endorsed, be applied to the Obligations
in such order as Silicon shall determine.  Silicon may, in its good faith
business judgment, require that all proceeds of Collateral be deposited by
Borrower into a lockbox account, or such other “blocked account” as Silicon may
specify, pursuant to a blocked account agreement in such form as Silicon may
specify in its good faith business judgment.






6




--------------------------------------------------------------------------------

4.5

Remittance of Proceeds.  All proceeds arising from the disposition of any
Collateral shall be delivered, in kind, by Borrower to Silicon in the original
form in which received by Borrower not later than the following Business Day
after receipt by Borrower, to be applied to the Obligations in such order as
Silicon shall determine; provided that, if no Default or Event of Default has
occurred and is continuing, Borrower shall not be obligated to remit to Silicon
the proceeds of the sale of worn out or obsolete Equipment disposed of by
Borrower in good faith in an arm’s length transaction for an aggregate purchase
price of $25,000 or less (for all such transactions in any fiscal year).
 Borrower agrees that it will not commingle proceeds of Collateral with any of
Borrower’s other funds or property, but will hold such proceeds separate and
apart from such other funds and property and in an express trust for Silicon.
 Nothing in this Section limits the restrictions on disposition of Collateral
set forth elsewhere in this Agreement.

4.6

Disputes.  Borrower shall notify Silicon promptly of all material written
disputes or claims relating to Accounts.  Borrower shall not forgive (completely
or partially), compromise or settle any Account for less than payment in full,
or agree to do any of the foregoing, except that Borrower may do so provided
that: (i) Borrower does so in good faith, in a commercially reasonable manner,
in the ordinary course of business, and in arm’s length transactions, which are
reported to Silicon on the regular reports provided to Silicon; (ii) no Default
or Event of Default has occurred and is continuing; and (iii) taking into
account all such discounts, settlements and forgiveness, the total outstanding
Loans will not exceed the Credit Limit.

4.7

Returns.  Provided no Event of Default has occurred and is continuing, if any
Account Debtor returns any Inventory to Borrower, Borrower shall promptly
determine the reason for such return and promptly issue a credit memorandum to
the Account Debtor in the appropriate amount.  In the event any attempted return
occurs after the occurrence and during the continuance of any Event of Default,
Borrower shall hold the returned Inventory in trust for Silicon, and immediately
notify Silicon of the return of the Inventory.

4.8

Verification.  Silicon may from time to time, verify directly in a commercially
reasonable manner with the respective Account Debtors the validity, amount and
other matters relating to the Accounts, by means of mail, telephone or
otherwise, either in the name of Borrower or Silicon.

4.9

No Liability.  Silicon shall not be responsible or liable for any shortage or
discrepancy in, damage to, or loss or destruction of, any goods, the sale or
other disposition of which gives rise to an Account, or for any error, act,
omission, or delay of any kind occurring in the settlement, failure to settle,
collection or failure to collect any Account, or for settling any Account in
good faith for less than the full amount thereof, nor shall Silicon be deemed to
be responsible for any of Borrower’s obligations under any contract or agreement
giving rise to an Account.  Nothing herein shall, however, relieve Silicon from
liability for its own gross negligence or willful misconduct.

5.

ADDITIONAL DUTIES OF BORROWER.

5.1

Financial and Other Covenants.  Borrower shall at all times comply with the
financial and other covenants set forth in the Schedule.






7




--------------------------------------------------------------------------------

5.2

Insurance.  Borrower shall at all times insure all of the tangible personal
property Collateral and carry such other business insurance, with insurers
reasonably acceptable to Silicon, in such form and amounts as Silicon may
reasonably require and that are customary and in accordance with standard
practices for Borrower’s industry and locations, and Borrower shall provide
evidence of such insurance to Silicon.  All such insurance policies shall name
Silicon as an additional loss payee, and shall contain a lenders loss payee
endorsement in form reasonably acceptable to Silicon.  Upon receipt of the
proceeds of any such insurance, Silicon shall apply such proceeds in reduction
of the Obligations as Silicon shall determine in its good faith business
judgment, except that, provided no Default or Event of Default has occurred and
is continuing, Silicon shall release to Borrower insurance proceeds with respect
to Equipment totaling less than $100,000, which shall be utilized by Borrower
for the replacement of the Equipment with respect to which the insurance
proceeds were paid.  Silicon may require reasonable assurance that the insurance
proceeds so released will be so used.  Notwithstanding anything herein to the
contrary, Silicon shall remit any proceeds in excess of the Obligations which
are then outstanding to the Borrower or to such other person that may be legally
entitled thereto, or otherwise deposit such excess proceeds with a court. If
borrower fails to provide or pay for any insurance, Silicon may, but is not
obligated to, obtain the same at Borrower’s expense.  Borrower shall promptly
deliver to Silicon copies of all material reports made to insurance companies.

5.3

Reports.  Borrower, at it expense, shall provide Silicon with the written
reports set forth in the Schedule, and such other written reports with respect
to Borrower (including budgets, sales projections, operating plans and other
final documentation), as Silicon shall from time to time specify in its good
faith business judgment.

5.4

Access to Collateral, Books and Records.  At reasonable times, and on one (1)
Business Day’s notice, Silicon, or its agents, shall have the right to inspect
the Collateral and the right to audit and copy Borrower’s books and records.
 Silicon shall take reasonable steps to keep confidential all information
obtained in any such inspection or audit, but Silicon shall have the right to
disclose any such information to its auditors, regulatory agencies, and
attorneys, and pursuant to any subpoena or other legal process.  The foregoing
inspections and audits shall be at Borrower’s expense.  The charge therefor
shall be $750 per person per day (or such big higher amount as shall represent
Silicon’s then current standard charge for the same), plus reasonable out of
pocket expenses.

5.5

Negative Covenants.  Except as may be permitted in the Schedule, Borrower shall
not, without Silicon’s prior written consent (which shall be a matter of its
good faith business judgment), do any of the following: (i) merge or consolidate
with another corporation or entity; (ii) acquire any assets, except in the
ordinary course of business; (iii) enter into any other transaction outside the
ordinary course of business; (iv) sell or transfer any Collateral, except for
the sale of finished Inventory in the ordinary course of Borrower’s business,
and except for the sale of obsolete or unneeded Equipment in the ordinary course
of business; (v) store any Inventory or other Collateral with any warehouseman
or other third party; (vi) sell any Inventory on a sale-or-return, guaranteed
sale, consignment, or other contingent basis; (vii) make any loans of any money
or other assets; (viii) incur any debts, outside the ordinary course of
business, which would result in a Material Adverse Change; (ix) guarantee or
otherwise become liable






8




--------------------------------------------------------------------------------

with respect to the obligations of another party or entity; (x) pay or declare
any dividends on Borrower’s stock (except for dividends payable solely in stock
of Borrower); (xi) redeem, retire, purchase or otherwise acquire directly or
indirectly, any of Borrower’s stock; (xii) make any change in Borrower’s capital
structure which would result in a Material Adverse Change; or (xiii) engage,
directly or indirectly, in any business her than the businesses currently
engaged in by Borrower or reasonably related thereto; or (xiv) dissolve or elect
to dissolve, Transactions permitted by the foregoing provisions of this Section
are only permitted if no Default or Event of Default would occur as a result of
such transaction.

5.6

Litigation Cooperation.  Should any third-party suit or proceeding be instituted
by or against Silicon with respect to any Collateral or relating to Borrower,
Borrower shall, without expense to Silicon, make available Borrower and its
officers, employees and agents and Borrower’s books and records, to the extent
that Silicon may deem them reasonably necessary in order to prosecute or defend
any such suit or proceeding.

5.7

Further Assurances.  Borrower agrees, at its expense, on request by Silicon, to
execute all documents and take all actions as Silicon, may, in its good faith
business judgment, deem necessary or useful in order to perfect and maintain
Silicon’s perfected first-priority security interest in the Collateral (subject
to Permitted Liens), and in order to fully consummate the transactions
contemplated by this Agreement.

6.

TERM.

6.1

Maturity Date.  This Agreement shall continue in effect until the maturity date
set forth on the Schedule (the “Maturity Date”) subject to Section 6.3 below.

6.2

Early Termination.  This Agreement may be terminated prior to the date which is
one year from the date hereof as follows: (i) by Borrower, effective three (3)
Business Days after written notice of termination is given to Silicon; or (ii)
by Silicon at any time after the occurrence and during the continuance of an
Event of Default, without notice, effective immediately.  If this Agreement is
terminated by Borrower or by Silicon under this Section 6.2, Borrower shall pay
to Silicon a termination fee in an amount equal to one percent (1.0%) of the
Maximum Credit Limit, provided that no termination fee shall be charged if the
credit facility hereunder is replaced with a new facility from another division
of Silicon Valley Bank.  The termination fee shall be due and payable on the
effective date of termination and thereafter shall bear interest at a rate equal
to the highest rate applicable to any of the Obligations.

6.3

Payment of Obligations.  On the Maturity Date or on any earlier effective date
of termination, Borrower shall pay and perform in full all Obligations, whether
evidenced by installment notes or otherwise, and whether or not all or any part
of such Obligations arc otherwise then due and payable.  Without limiting the
generality of the foregoing, if on the Maturity Date, or on any earlier
effective date of termination, there are any outstanding Letters of Credit
issued by Silicon or issued by another institution based upon an application,
guarantee, indemnity or similar agreement on the part of Silicon, then on such
date Borrower shall provide to Silicon cash collateral or a standby letter of
credit, in an amount equal to one hundred five percent (105%) of the face amount
of all such Letters of Credit plus all interest, fees and cost due






9




--------------------------------------------------------------------------------

in connection therewith (as estimated by Silicon in its good faith business
judgment), to secure all of the obligations relating to said Letters of Credit,
pursuant to Silicon’s then standard form cash pledge agreement, Notwithstanding
any termination of this Agreement, all of Silicon’s security interests in all of
the Collateral and all of the terms and provisions of this Agreement shall
continue in full force an effect until all Obligations have been paid and
performed in full and, with respect to any Letters of Credit referred to above
which shall remain outstanding, upon the posting of cash collateral or a standby
letter of credit as provided above; provided that Silicon may in its sole
discretion refuse to make any further Loans after termination.  No termination
shall in any way affect or impair any right or remedy of  Silicon, nor shall any
such termination relieve Borrower of any Obligation to Silicon, until all of the
Obligations have been paid and performed in full.  Upon payment and performance
in full of all the Obligations and termination of this Agreement (whether or not
on the Maturity Date) and the posting of cash collateral or a standby letter of
credit as provided above, Silicon shall promptly terminate its financing
statements with respect to the Borrower and deliver to Borrower such other
documents as may be required to fully terminate Silicon’s security interests.

7.

EVENTS OF DEFAULT AND REMEDIES.

7.1

Events of Default.  The occurrence of any of the following events shall
constitute an “Event of Default” under this Agreement and Borrower shall give
Silicon immediate written notice thereof: (a) Any warranty, representation,
statement, report or certificate made or delivered to Silicon by Borrower or any
of Borrower’s officers, employees or agents, now or in the future, shall be
untrue or misleading in a material respect when made or deemed to be made; or
(b) Borrower shall fail to pay when due any Loan or any interest thereon or any
other monetary Obligation; or (c) the total Loans and other Obligations
outstanding at any time shall exceed the Credit Limit; or (d) Borrower shall
fail to comply with any of the financial covenants set forth in the Schedule, or
shall fail to perform any other non-monetary Obligation which by its nature
cannot be cured, or shall fail to permit Silicon to conduct an inspection or
audit as specified in Section 5.4 hereof; or (e) Borrower shall fail to perform
any other non-monetary Obligation, which failure is not cured within five (5)
Business Days after the earlier of the Borrower becoming aware of such failure
and notice of such failure from Silicon; or (f) any levy, assessment,
attachment, seizure, lien or encumbrance (other than a Permitted Lien) is made
on all or any part of the Collateral having an aggregate value (determined at
the greater of book or market) of $10,000, which is not cured within ten (10)
days after the occurrence of the same; or (g) any default or event of default
occurs under any obligation secured by a Permitted Lien, which is not cured
within any applicable cure period or waived in writing by the holder of the
Permitted Lien; or (h) Borrower breaches any material contract or obligation,
which has resulted or may reasonably be expected to result in a Material Adverse
Change; or (i) dissolution, termination of existence, insolvency or business
failure of Borrower; or appointment of a receiver, trustee or custodian, for all
or any part of the property of, assignment for the benefit of creditors by, or
the commencement of any proceeding by Borrower under any reorganization,
bankruptcy, insolvency, arrangement, readjustment of debt, dissolution or
liquidation law or statute of any jurisdiction, now or in the future in effect;
or (j) the commencement of any proceeding against Borrow or any guarantor of any
of the Obligations under any reorganization, bankruptcy, insolvency,
arrangement, readjustment of debt, dissolution or liquidation law or






10




--------------------------------------------------------------------------------

statute of any jurisdiction, now or in the future in effect, which is not cured
by the dismissal thereof within thirty (30) days after the date commenced; or
(k) revocation or termination of, or limitation or denial of liability upon, any
guaranty of the Obligations or any attempt to do any of the foregoing, or
commencement of proceedings by any guarantor of any of the Obligations under any
bankruptcy or insolvency law; or (i) revocation or termination of, or limitation
or denial of liability upon, any pledge of any certificate of deposit,
securities or other property or asset of any kind pledged by any third party to
secure any or all of the Obligations, or any attempt to do any of the foregoing,
or commencement of proceedings by or against any such third party under any
bankruptcy or insolvency law; or (m) Borrower makes any payment on account of
any indebtedness or obligation which has been subordinated to the Obligations
other than as permitted in the applicable subordination agreement, or if any
Person who has subordinated such indebtedness or obligations terminates or in
any way limits his subordination agreement; or (n) anyone Person other than
James Gale and Donald Goebert shall acquire, directly or indirectly, record or
beneficial ownership of an aggregate of more than thirty five percent (35%) of
the outstanding shares of stock of Relm Wireless Corporation, in one or more
transactions, compared to the ownership of outstanding shares of stock of
Borrower in effect on the date hereof, without the prior written consent of
Silicon, or Relm Wireless Corporation shall at any time cease to be the sole
beneficial and record owner of all of the issued and outstanding equity
interests of Relm Communications, Inc.; or (o) Borrower shall generally not pay
its debts as they become due, or Borrower shall conceal, remove or transfer any
part of its property, with intent to hinder, delay or defraud its creditors, or
make or suffer any transfer of any of its property which may be fraudulent under
any bankruptcy, fraudulent conveyance or similar law; or p) a Material Adverse
Change shall occur.  Silicon may cease making any Loans hereunder during any of
the above cure periods, and thereafter if an Event of Default has occurred and
is continuing.

7.2

Remedies.  Upon the occurrence and during the continuance of any Event of
Default under Section 7.1(d), and at any time thereafter, in addition to, and
without limiting or waiving Silicon’s rights set forth below, Borrower shall
immediately deliver to Silicon, and pledge as additional collateral for the
Obligations, $300,000 in cash.  Upon the occurrence and during the continuance
of any Event of Default, Silicon, at its option and without notice or demand of
any kind (all of which are hereby expressly waived by Borrower), may do any one
or more of the following; (a) Cease making Loans or otherwise extending credit
to Borrower under this Agreement or any other Loan Document; (b) Accelerate and
declare all or any part of the Obligations to be immediately due, payable, and
performable, notwithstanding any deferred or installment payments allowed by any
instrument evidencing or relating to any Obligation; (c) Take possession of any
or all of the Collateral wherever it may be found, and for that purpose Borrower
hereby authorizes Silicon without judicial process to enter onto any of
Borrower’s premises without interference to search for, take possession of,
keep, store, or remove any of the Collateral, and remain on the premises or
cause a custodian to remain on the premises in exclusive control thereof,
without charge for so long as Silicon deems it necessary, in its good faith
business judgment, in order to complete the enforcement of its rights under this
Agreement or any other agreement; provided, however, that should Silicon seek to
take possession of any of the Collateral by court process, Borrower hereby
irrevocably waives:  (i) any bond and any surety or security relating thereto
required by any statute, court rule or otherwise as an incident






11




--------------------------------------------------------------------------------

to such possession, (ii) any demand for possession prior to the commencement of
any suit or action to recover possession thereof, and (iii) any requirement that
Silicon retain possession of, and not dispose of, any such Collateral until
after trial or final judgment; (d) Require Borrower to assemble any or all of
the Collateral and make it available to Silicon at places designated by Silicon
which are reasonably convenient to Silicon and Borrower, and to remove the
Collateral to such locations as Silicon may deem advisable; (e) Complete the
processing, manufacturing or repair of any Collateral prior to a disposition
thereof and, for such purpose and for the purpose of removal, Silicon still have
the right to use Borrower’s premises, vehicles, hoists, lifts, cranes, and other
Equipment and all other property without charge; (f) Sell, lease or otherwise
dispose of any of the Collateral, in its condition at the time Silicon obtains
possession of it or after further manufacturing, processing or repair, at one or
more public and/or private sales, in lots or in bulk, for cash, exchange or
other property, or on credit, and to adjourn any such sale from time to time
without notice other than oral announcement at the time scheduled for sale.
 Silicon shall have the right to conduct such disposition on Borrower’s premises
without charge, for such time or times as Silicon deems reasonable, or on
Silicon s premises, or elsewhere and the Collateral need not be located at the
place of disposition.  Silicon may directly or through any affiliated company
purchase or lease any Collateral at any such public disposition, and if
permissible under applicable law, at any private disposition.  Any sale or other
disposition of Collateral shall not relieve Borrower of any liability Borrower
may have if any Collateral is defective as to title or physical condition or
otherwise at the time of sale; (g) Demand payment of, and collect any Accounts
and General Intangibles comprising Collateral and, in connection therewith,
Borrower irrevocably authorizes Silicon to endorse or sign Borrower’s name on
all collections, receipts, instruments and other documents, to take possession
of and open mail addressed to Borrower and remove therefrom payments made with
respect to any item of the Collateral or proceeds thereof and, in Silicon’s good
faith business judgment, to grant extensions of time to pay, compromise claims
and settle Accounts and the like for less than face value; (h) Offset against
any sums in any of Borrower’s general, special or other Deposit Accounts with
Silicon against any or all of the Obligations; and (i) Demand and receive
possession of any of Borrower’s federal and state income tax returns and the
books and records utilized in the preparation thereof or referring thereto.  All
reasonable attorneys’ fee expenses, costs, liabilities and obligations incurred
by Silicon with respect to the foregoing shall be added to and become part of
the Obligations, shall be due on demand, and shall bear interest at a rate equal
to the highest interest rate applicable to any of the Obligations.  Without
limiting any of Silicon’s rights and remedies, from and after the occurrence and
during the continuance of any Event of Default, the interest rate applicable to
the Obligations shall be increased by an additional four percent (4%) per annum
(the “Default Rate”).

7.3

Standards for Determining Commercial Reasonableness.  Borrower and Silicon agree
that a sale or other disposition (collectively, “sale”) of any Collateral which
complies with the following standards will conclusively be deemed to be
commercially reasonable: (i) Notice of the sale is given to Borrower at least
ten (10) days prior to the sale, and, in the case of a public sale, notice of
the sale is published at least five days before the sale in a newspaper of
general circulation in the county where the sale is to be conducted; (ii) Notice
of the sale describes the collateral in general, non-specific terms; (iii) The
sale is conducted at a place designated by Silicon, with or without the
Collateral being present; (iv) The sale






12




--------------------------------------------------------------------------------

commences at any time between 8:00 a.m. and 6:00 p.m.; (v) Payment of the
purchase price in cash or by cashier’s check or wire transfer is required; and
(vi) With respect to any sale of any of the Collateral, Silicon may (but is not
obligated to) direct any prospective purchaser to ascertain directly from
Borrower any and all information concerning the same.  Silicon shall be free to
employ other methods of noticing and selling the Collateral, in its discretion,
if they are commercially reasonable.

7.4

Power of Attorney.  Upon the occurrence and during the continuance of any Event
of Default, without limiting Silicon’s other rights and remedies, Borrower
grants to Silicon an irrevocable power of attorney coupled with an interest,
authorizing and permitting Silicon (acting through any of its employees,
attorneys or agents) at any time, at its option, but without obligation, with or
without notice to Borrower, and at Borrower’s expense, to do any or all of the
following, in Borrower’s name or otherwise, but Silicon agrees that if it
exercises any right hereunder, it will do so in good faith and in a commercially
reasonable manner:  (a) Execute on behalf of Borrower any documents that Silicon
may, in its good faith business judgment, deem advisable in order to perfect and
maintain Silicon’s security interest in the Collateral, or in order to exercise
a right of Borrower or Silicon, or in order to fully consummate all the
transactions contemplated under this Agreement, and all other Loan Documents;
(b) Execute on behalf of Borrower any invoices relating to any Account, any
draft against any Account Debtor and any notice to any Account Debtor, any proof
of claim in bankruptcy, any Notice of Lien, claim of mechanic’s, materialman’s
or other lien, or assignment or satisfaction of mechanic’s, materialman’s or
other lien; (c) Take control in any manner of any cash or non-cash items of
payment or proceeds of Collateral; endorse the name of Borrower upon any
instruments, or documents, evidence of payment or Collateral that may come into
Silicon’s possession; (d) Endorse all checks and other forms of remittances
received by Silicon; (e) Pay, contest or settle any lien, charge, encumbrance,
security interest and adverse claim in or to any of the Collateral, or any
judgment based thereon, or otherwise take any action to terminate or discharge
the same; (f) Grant extensions of time to pay, compromise claims and settle
Accounts and General Intangibles for less than face value and execute all
releases and other documents in connection therewith; (g) Pay any sums required
on account of Borrower’s taxes or to secure the release of any liens therefor,
or both; (h) Settle and adjust, and give releases of, any insurance claim that
relates to any of the Collateral and obtain payment therefor; (i) Instruct any
third party having custody or control of any books or records belonging to, or
relating to, Borrower to give Silicon the same rights of access and other rights
with respect thereto as Silicon has under this Agreement; and (j) Take any
action or pay any sum required of Borrower pursuant to this Agreement and any
other Loan Documents.  Any and all reasonable sums paid and any and all
reasonable costs, expenses, liabilities, obligations and attorneys’ fees
incurred by Silicon with respect to the foregoing shall be added to and become
part of the Obligations, shall be payable on demand, and shall bear interest at
a rate equal to the highest interest rate applicable to any of the Obligations.
 In no event shall Silicon’s rights under the foregoing power of attorney or any
of Silicon’s other rights under this Agreement be deemed to indicate that
Silicon is in control of the business, management or properties of Borrower.

7.5

Application of Proceeds.  All proceeds realized as the result of any sale of the
Collateral shall be applied by Silicon first to the reasonable costs, expenses,
liabilities,






13




--------------------------------------------------------------------------------

obligations and attorneys’ fees incurred by Silicon in the exercise of its
rights under this Agreement, second to the interest due upon any of the
Obligations, and third to the principal of the Obligations, in such order as
Silicon shall determine in its sole discretion.  Any surplus shall be paid to
Borrower or other persons legally entitled thereto; Borrower shall remain liable
to Silicon for any deficiency.  If, Silicon, in its good faith business
judgment, directly or indirectly enters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, Silicon shall have the
option, exercisable at any time, in its good faith business judgment, of either
reducing the Obligations by the principal amount of purchase price or deferring
the reduction of the Obligations until the actual receipt by Silicon of the cash
therefor.

7.6

Remedies Cumulative.  In addition to the rights and remedies set forth in this
Agreement, Silicon shall have all the other rights and remedies accorded a
secured party under the Georgia Uniform Commercial Code and under all other
applicable laws, and under any other instrument or agreement now or in the
future entered into between Silicon and Borrower, and all of such rights and
remedies are cumulative and none is exclusive.  Exercise or partial exercise by
Silicon of one or more of its rights or remedies shall not be deemed an
election, nor bar Silicon from subsequent exercise or partial exercise of any
other rights or remedies.  The failure or delay of Silicon to exercise any
rights or remedies shall not operate as a waiver thereof, but all rights and
remedies shall continue in full force and effect until all of the Obligations
have been fully paid and performed.

8.

DEFINITIONS.  As used in this agreement, the following terms have the following
meanings:

“Account Debtor” means the obligor on an Account.

“Accounts” means all present and future “accounts” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation all accounts receivable and other sums
owing to Borrower.

“Affiliate” means, with respect to any Person, a direct relative, partner,
shareholder, director or officer of such Person, or any parent or subsidiary of
such Person, or any Person controlling, controlled by or under common control
with such Person.

“Business Day” means a day on which Silicon is open for business.

“Code” means the Uniform Commercial Code as adopted and in effect in the State
of Georgia from time to time.

“Collateral” has the meaning set forth in Section 2 above.

“continuing” and “during the continuance of” when used with reference to a
Default or Event of Default means that the Default or Event of Default has
occurred and has not been either waived in writing by Silicon or cured within
any applicable cure period.






14




--------------------------------------------------------------------------------

“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.

“Default Rate” has the meaning set forth in Section 7.2 above.

“Deposit Accounts” means all present and future “deposit accounts” as defined in
the Code in effect on the date hereof with such additions to such term as may
hereafter be made, and includes without limitation all general and special bank
accounts, demand accounts, checking accounts, savings accounts and certificates
of deposit.

“Eligible Accounts” means Accounts and General Intangibles arising in the
ordinary course of Borrower’s business from the sale of goods or the rendition
of services, or the non-exclusive licensing of Intellectual Property, which
Silicon, in its good faith credit judgment, shall deem eligible for borrowing.
 Without limiting the fact that the determination of which Accounts are eligible
for borrowing is a matter of Silicon’s good faith credit judgment, the following
(the “Minimum Eligibility Requirements”) are the minimum requirements for a
Account to be an Eligible Account; (i) the Account must not be outstanding for
more than ninety (90) days from its invoice date (the “Eligibility Period”) (ii)
the Account must not represent process billings, or be due under a fulfillment
or requirements contract with the Account Debtor; (iii) the Account must not be
subject to any contingencies (including Accounts arising from sales on
consignment, guaranteed sale or other terms pursuant to which payment by the
Account Debtor may be conditional); (iv) the Account must not be owing from an
Account Debtor with whom Borrower has any dispute (whether or not relating to
the particular Account) (but, in such case, if such dispute is immaterial, the
Account will be deemed not eligible only to the extent of any amounts in
dispute); (v) the Account must not be owing from an Affiliate of Borrower (vi)
the Account must not be owing from an Account Debtor which is subject to any
insolvency or bankruptcy proceeding, or whose financial condition is not
acceptable to Silicon in its good faith credit judgment, or which, fails or goes
out of a material portion of its business; (vii) the Account must not be owing
from the United States or any department, agency or instrumentality thereof
unless there has been compliance, to Silicon’s satisfaction, with the United
Sites Assignment of Claims Act; (viii) the Account must not be owing from an
Account Debtor locate outside the United States or Canada (unless pro-approved
by Silicon in its discretion in writing, or backed by a letter of credit
satisfactory to Silicon, or FCIA insured satisfactory to Silicon); and (ix) the
Account must not be owing from an Account Debtor to whom Borrower is or may be
liable for goods purchased from such Account Debtor or otherwise (but, in such
case, the Account will be deemed not eligible only to the extent of any amounts
owed by Borrower to such Account Debtor).  Accounts owing from one Account
Debtor will not be deemed Eligible Accounts to the extent they exceed
twenty-five percent (25%) of the total Accounts outstanding.  In addition, if
more than fifty (50%) of the Accounts owing from an Account Debtor are
outstanding for a period longer than their Eligibility Period (without regard to
unapplied credits) or are otherwise not Eligible Accounts, then all Accounts
owing from that Account Debtor will be deemed ineligible for borrowing.  Silicon
may, from time to time, in its good faith credit judgment, revise the Minimum
Eligibility Requirements, upon written notice to Borrower.






15




--------------------------------------------------------------------------------

“Eligible Inventory” means Borrower’s Inventory, other (a) Inventory not located
in the United States; (b) Any demonstration Inventory or inventory sold on
consignment; (c) Inventory consisting of proprietary software; (d) Inventory
which is to be incorporated into items whose sale would result in ineligible
accounts receivable; (e) Inventory with offsetting claims; (f) Inventory that is
damaged, defective, obsolete, returned, recalled or unfit for further
processing; (g) Inventory that is not subject to a valid, perfected first
priority Lien in favor of Silicon; (h) Inventory that is located at an address
that has not been disclosed to Silicon in writing; and (i) Inventory that is in
the possession of a processor or bailee, or located on premises leased or
subleased to Borrower, or on premises subject to a mortgage in favor of a Person
other than Silicon, unless such processor or bailee or mortgagee or the lessor
or sublessor of such premises, as the case may be, has executed and delivered
all documentation which Silicon shall reasonably require to evidence the
subordination or other limitation or extinguishment of such Person’s rights with
respect to such Inventory and Bank’s right to gain access thereto.

“Equipment” means all present and future “equipment” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation all machinery, fixtures, goods, vehicles
(including motor vehicles and trailers), and any interest in any of the
foregoing.

“Event of Default” means any of the events set forth in Section 7.1 of this
Agreement.

“GAAP” means generally accepted accounting principles consistently applied.

“General Intangibles” means all present and future “general intangibles” as
defined in the Code in effect on the date hereof with such additions to such
term as may hereafter be made, and includes without limitation all Intellectual
Property, payment intangibles, royalties, contract rights, goodwill, franchise
agreements, purchase orders, customer lists, route lists, telephone numbers,
domain names, claims, income tax refunds, security and other deposits, options
to purchase or sell real or personal property, rights in all litigation
presently or hereafter pending (whether in contract, tort or otherwise),
insurance policies (including, without limitation key man, property damage, and
business interruption insurance), payments of insurance and rights to payment of
any kind.

“good faith business judgment” means honesty in fact and good faith (as defined
in Section 1201 of the Code) in the exercise of Silicon’s business judgment.

“including” means including (but not limited to).

“Intellectual Property” means all present and future (a) copyrights, copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative work thereof, whether published or
unpublished, (b) trade secret rights, including all rights to unpatented
inventions and know-how, and confidential information; (c) mask work or similar
rights available for the protection of semiconductor chips; (d) patents, patent
applications and like protections including without limitation improvements,
divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same; (e) trademarks, servicemarks, trade styles,
and trade names, whether or not any of the foregoing are






16




--------------------------------------------------------------------------------

registered, and all applications to register and registrations of the same and
like protections, and the entire goodwill of the business of Borrower connected
with and symbolized by any such trademarks; (f) computer software and computer
software products; (g) designs and design rights; (h) technology; (i) all claims
for damages by way of past, present and future infringement of any of the rights
included above; (j) all licenses or other rights to use any property or rights
of a type described above.

“Inventory” means all present and future “inventory” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation all merchandise, raw materials, arts,
supplies, packing and shipping materials, work in process and finished products,
including without limitation such inventory as is temporarily out of Borrower’s
custody or possession or in transit and including any returned goods and any
documents of title representing any of the above.

“Investment Property” means all present and future investment property,
securities, stocks, bonds, debentures, debt securities, partnership interests,
limited liability company interests, options, security entitlements, securities
accounts, commodity contracts, commodity accounts, and all financial assets held
in any securities account or otherwise, and all options and warrants to purchase
any of the foregoing, wherever located, and all other securities of every kind,
whether certificated or uncertificated.

“Loan Documents” means, collectively, this Agreement, the Representations, and
all other present and future documents, instruments and agreements between
Silicon and Borrower, including, but not limited to those relating to this
Agreement, and all amendments and modifications thereto and replacements
therefor.

“Material Adverse Change” means any of the following: (i) a material adverse
change in the business, operations, or financial or other condition of the
Borrower, or (ii) a material impairment of the prospect of repayment of any
portion of he Obligations, or (iii) a material impairment of the value or
priority of Silicon’s security interests in the Collateral.

“Obligations” means all present and future Loans, advances, debts, liabilities,
obligations, guaranties, covenants, duties and indebtedness at any time owing by
Borrower to Silicon, whether evidenced by this Agreement or any note or other
instrument or document, or otherwise, whether arising from an extension of
credit, opening of letter of credit, banker’s acceptance, loan, guaranty,
indemnification or otherwise, whether direct or in direct (including, without
limitation, those acquired by assignment and any participation by Silicon in
Borrower’s debts owing to others), absolute or contingent, due or to become due,
including, without limitation, all interest, charges, expenses, fees, attorney’s
fees, expert witness fees, audit fees, letter of credit fees, collateral
monitoring fees, closing fees, facility fees, termination fees, minimum interest
charges and any other sums chargeable to Borrower under this Agreement or under
any other Loan Documents.

“Other Properties” means the following as defined in the Code in effect on the
date hereof with such additions to such term as may hereafter be made, and all
rights relating thereto: all present and future “commercial tort claims”
(including without limitation any commercial tort






17




--------------------------------------------------------------------------------

claims identified in the Representations), “documents,” “instruments,”
“promissory notes,” “chattel paper,” “letters of credit,” “letter-of-credit
rights,” “fixtures,” “farm products” and “money”; and all other goods and
personal property of every kind, tangible and intangible, whether or not
governed by the Code.

“Permitted Liens” means the following: (i) purchase money security interests in
specific items of Equipment; (ii) leases of specified items of Equipment; (iii)
liens for taxes not yet payable; (iv) additional security interests and liens
consented to in writing by Silicon, which consent may be withheld in its good
faith business judgment; (v) security interests being terminated substantially
concurrently with this Agreement; (vi) liens of materialmen, mechanics,
warehousemen, carriers, or other similar liens arising in the ordinary course of
business and securing obligations which are not delinquent; (vii) liens incurred
in connection with the extension, renewal or refinancing of the indebtedness
secured by liens of the type described above in clauses (i) or (ii) above,
provided that any extension, renewal or replacement lien is limited to the
property encumbered by the existing lien and the principal amount of the
indebtedness being extended, renewed or refinanced does not increase; and (viii)
liens in favor of customs and revenue authorities which secure payment of
customs duties in connection with the importation of goods.  Silicon will have
the right to require, as a condition to its consent under subparagraph (iv)
above, that the holder of the additional security interest or lien sign an
intercreditor agreement on Silicon’s then standard form, acknowledge that the
security interest is subordinate to the security interest in favor of Silicon,
and agree not to take any action to enforce its subordinate security interest so
long as any Obligations remain outstanding, and that Borrower agree that any
uncured default in any obligation secured by the subordinate security interest
shall also constitute an Event of Default under this Agreement.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, limited liability company,
corporation, government, or any agency or political division thereof, or any
other entity.

“Representations” means the written Representations and Warranties provided by
Borrower to Silicon referred to in the Schedule.

“Reserves” means, as of any date of determination, such amounts as Silicon may
from time to time establish and revise in its good faith business judgment,
reducing the amount of Loans, Letters of Credit and other financial
accommodations which would otherwise be available to Borrower under the lending
formula(s) provided in the Schedule: (a) to reflect events, conditions,
contingencies or risks which, as determined by Silicon in its good faith credit
judgment, do or may adversely affect (i) the Inventory and Accounts or its value
(including without limitation any increase in delinquencies of Accounts), (ii)
the assets, business or prospects of Borrower or any guarantor of the
Obligations, or (iii) the security interests and other rights of Silicon on in
the Collateral (including the enforceability, perfection and priority thereof);
or (b) to reflect Silicon’s good faith belief that any collateral report or
financial information furnished by or on behalf of Borrower or any Guarantor to
Silicon is or may have been incomplete, inaccurate or misleading in any material
respect; or (c) in respect of any state






18




--------------------------------------------------------------------------------

of facts which Silicon determines in good faith constitutes an Event of Default
or may, with notice or passage of time or both, constitute an Event of Default.

Other Terms.  All accounting terms used in this Agreement, unless otherwise
indicated, shall have the meanings given to such term in accordance with GAAP,
consistently applied.  All other terms contained in this Agreement, unless
otherwise indicated, shall have the meanings provided by the Code, to the extent
such terms are defined therein.

9.

GENERAL PROVISIONS.

9.1

Interest Computation.  In computing interest on the Obligations, all wire
transfers shall be applied by Silicon on account of the Obligations on the
Business Day received and all checks and other items of payment received by
Silicon (including proceeds of Accounts and payment of the Obligations in full)
shall be deemed applied by Silicon on account of the Obligations two (2)
Business Days after receipt by Silicon of immediately available funds, and, for
purposes of the foregoing, any such funds received after 2:00 p.m.  (Eastern
Time) on any day shall be deemed received on the next Business Day.  Silicon
shall not, however, be required to credit Borrower’s account for the amount of
any item of payment which is unsatisfactory to Silicon in its good faith
business judgment, and Silicon may charge Borrower’s loan account for the amount
of any item of payment which is returned to Silicon unpaid.

9.2

Application of Payments.  All payments with respect to the Obligations may be
applied, and in Silicon’s good faith business judgment reversed and reapplied,
to the Obligations, in such order and manner as Silicon shall determine in its
good faith business judgment.

9.3

Charges to Accounts.  Silicon may, in its discretion, require that Borrower pay
monetary Obligations in cash to Silicon, or charge them to Borrower’s Loan
account, in which event they will bear interest at the same rate applicable to
the Loans.  Silicon may also, in its discretion, charge any monetary Obligations
to Borrower’s Deposit Accounts maintained with Silicon.

9.4

Monthly Accountings.  Silicon shall provide Borrower monthly with an account of
advances, charges, expenses and payments made pursuant to this Agreement.  Such
account shall be deemed correct, accurate and binding on Borrower and an account
stated (except for reverses and reapplications of payment made and corrections
of errors discovered by Silicon), unless Borrower notifies Silicon in writing to
the contrary within sixty (60) days after such account is rendered, describing
the nature of any alleged errors or omissions.  

9.5

Notices.  All notices to be given under this Agreement shall be in writing and
shall be given either personally or by reputable private delivery service or by
regular first-class mail, or certified mail return receipt requested, addressed
to Silicon or Borrower at each of the addresses shown in the heading to this
Agreement, or at any other address designated in writing by one party to the
other party.  Notices to Silicon shall be directed to the Commercial Finance
Division, to the attention of the Division Manager or the Division Credit
Manager.  All notices shall be deemed to have been given upon delivery in the
case of notices personally delivered, or at the expiration of one (1) Business
Day following delivery to the private delivery service, or






19




--------------------------------------------------------------------------------

three (3) Business Days following the deposit thereof in the United States mail,
with postage prepaid.

9.6

Severability.  Should any provision of this Agreement be held by any court of
competent jurisdiction to be void or unenforceable, such defect shall not affect
the remainder of this Agreement, which shall continue in full force and effect.

9.7

Integration.  This Agreement and such other written agreements, documents and
instruments as may be executed in connection herewith are the final, entire and
complete agreement between Borrower and Silicon and supersede all prior and
contemporaneous negotiations and oral representations and agreements, all of
which are merged and integrated in this Agreement.  There are no oral
understandings, representations or agreements between the parties which are not
set forth in this Agreement or in other written agreements signed by the parties
in connection herewith.  

9.8

Waivers; Indemnity.  The failure of Silicon at any time or times to require
Borrower to strictly comply with any of the provisions of this Agreement or any
other Loan Document shall not waive or diminish any right of Silicon later to
demand and receive strict compliance therewith.  Any waiver of any default shall
not waive or affect any other default, whether prior or subsequent, and whether
or not similar.  None of the provisions of this Agreement or any other Loan
Document shall be deemed to have been waived by any act or knowledge of Silicon
or its agents or employees, but only by a specific written waiver signed by an
authorized officer of Silicon and delivered to Borrower.  Borrower waives the
benefit of all statutes of limitations relating to any of the Obligations or
this Agreement or any other Loan Document, and Borrower waives demand, protest,
notice of protest and notice of default or dishonor, notice of payment and
nonpayment, release, compromise, settlement, extension or renewal of any
commercial paper, instrument, account, General Intangible, document or guaranty
at any time held by Silicon on which Borrower is or may in any way be liable,
and notice of any action taken by Silicon, unless expressly required by this
Agreement.  Borrower hereby agrees to indemnify Silicon and its affiliates,
subsidiaries, parent, directors, officers, employees, agents, and attorneys, and
to hold them harmless from and against any and all claims, debts, liabilities,
demands, obligations, actions, causes of action, penalties, costs and expenses
(including reasonable attorneys’ fees), of every kind, which they may sustain or
incur based upon or arising out of any of the Obligations, or any relationship
or agreement between Silicon and Borrower, or any other matter, relating to
Borrower or the Obligations; provided that this indemnity shall not extend to
damages proximately caused by the indemnitee’s own gross negligence or willful
misconduct.  Notwithstanding any provision in this Agreement to the contrary,
the indemnity agreement set forth in this Section shall survive any termination
of this Agreement and shall for all purposes continue in full force and effect.

9.9

No Liability for Ordinary Negligence.  Neither Silicon, nor any of its
directors, officers, employees, agents, attorneys any other Person affiliated
with or representing Silicon shall be liable for any claims, demands, losses or
damages, of any kind whatsoever, made, claimed, incurred or suffered by Borrower
or any other party through the ordinary negligence of Silicon, or any of its
directors, officers, employees agents, attorneys or any other Person






20




--------------------------------------------------------------------------------

affiliated with or representing Silicon, but nothing herein shall relieve
Silicon or any other such Person from liability for its own gross negligence or
willful misconduct.

9.10

Amendment.  The terms and provisions of this Agreement may not be waived or
amended, except in a writing executed by Borrower and a duly authorized officer
of Silicon.

9.11

Time of Essence.  Time is of the essence in the performance by Borrower of each
and every obligation under this Agreement.

9.12

Attorneys Fees and Costs.  Borrower shall reimburse Silicon for all reasonable
attorneys’ fees and all filing, recording, search appraisal, audit, and other
reasonable costs incurred by Silicon, pursuant to, or in connection with, or
relating to this Agreement (whether or not a lawsuit is filed), including, but
not limited to, any reasonable attorneys’ fees and costs Silicon incurs in order
to do the following; prepare and negotiate this Agreement and all present and
future documents relating to this Agreement; obtain legal advice in connection
with this Agreement or Borrower; enforce, or seek to enforce, any of its rights;
prosecute actions against, or defend actions by, Account Debtors; commence,
intervene in, or defend any action or proceeding; initiate any complaint to be
relieved of the automatic stay in bankruptcy; file or prosecute any probate
claim, bankruptcy claim, third-party claim, or other claim; examine, audit,
copy, and inspect any of the Collateral or any of Borrower’s books and records;
protect, obtain possession of, lease, dispose of, or otherwise enforce Silicon’s
security interest in, the Collateral; and otherwise represent Silicon in any
litigation relating to Borrower, In satisfying Borrower’s obligation hereunder
to reimburse Silicon for attorneys fees, Borrower may, for convenience, issue
checks directly to Silicon’s attorneys, Troutman Sanders LLP, but Borrower
acknowledges and agrees that Troutman Sanders LLP is representing only Silicon
and not Borrower in connection with this Agreement.  If either Silicon or
Borrower files any lawsuit against the other predicated on a breach of this
Agreement, the prevailing party in such action shall be entitled to recover its
reasonable costs and attorneys’ fees, including (but not limited to) reasonable
attorneys’ fees and costs incurred in the enforcement of, execution upon or
defense of any order, decree, award or judgment.  All attorneys’ fees and costs
to which Silicon may be entitled pursuant to this Paragraph shall immediately
become part of Borrower’s Obligations, shall be due on demand, and shall bear
interest at a rate equal to the highest interest rate applicable to any of the
Obligations.

9.13

Benefit of Agreement.  The provisions of this Agreement shall be binding upon
and inure to the benefit of the respective successors, assigns, heirs,
beneficiaries and representatives of Borrower and Silicon; provided, however,
that Borrower may not assign or transfer any of its rights under this Agreement
without the prior written consent of Silicon, and any prohibited assignment
shall be void.  No consent by Silicon to any assignment shall release Borrower
from its liability for the Obligations.

9.14

Joint and Several Liability.  If Borrower consists of more than one Person,
their liability shall be joint and several, and the compromise of any claim
with, or the release of, any Borrower shall not constitute a compromise with, or
a release of, any other Borrower.






21




--------------------------------------------------------------------------------

9.15

Limitation of Actions.  Any claim or cause of action by Borrower against
Silicon, its directors, officers, employees, agents, accountants or attorneys,
based upon, arising from, or relating to this Loan Agreement, or any other Loan
Document, or any other transaction contemplated hereby or thereby or relating
hereto or thereto, or any other matter, cause or thing whatsoever, occurred,
done, omitted or suffered to be done by Silicon its directors, officers,
employees, agents, accountants or attorneys, shall be barred unless asserted by
Borrower by the commencement of an action or proceeding in a court of competent
jurisdiction by the filing of a complaint within one (1) year after the first
act, occurrence or omission upon which such claim or cause of action, or any
part thereof, is based, and the service of a summons and complaint on an officer
of Silicon, or on any other person authorized to accept service on behalf of
Silicon, within thirty (30) days thereafter, Borrower agrees that such one-year
period is a reasonable and sufficient time for Borrower to investigate and act
upon any such claim or cause of action.  The one-year period provided herein
shall not be waived, tolled, or extended except by the written consent of
Silicon in its sole discretion.  This provision shall survive any termination of
this Loan Agreement or any other Loan Document.

9.16

Paragraph Headings; Construction.  Paragraph headings are only used in this
Agreement for convenience. Borrower and Silicon acknowledge that the headings
may not describe completely the subject matter of the applicable paragraph, and
the headings shall not be used in any manner to construe, limit, define or
interpret any term or provision of this Agreement.  This Agreement has been
fully reviewed and negotiated between the parties and no uncertainty or
ambiguity in any term or provision of this Agreement shall be construed strictly
against Silicon or Borrower under any rule of construction or otherwise.

9.17

Governing Law; Jurisdiction; Venue.  This Agreement and all acts and
transactions hereunder and all rights and obligations of Silicon and Borrower
shall be governed by the laws of the State of Georgia.  As a material part of
the consideration to Silicon to enter into this Agreement, Borrower: (i) agrees
that all actions and proceedings relating directly or indirectly to this
Agreement shall, at Silicon’s option, be litigated in state or federal courts
located within the State of Georgia; (ii) consents to the jurisdiction and venue
of any such court and consents to service of process in any such action or
proceeding by personal delivery or any other method permitted by law; and (iii)
waives any and all rights Borrower may have to object to the jurisdiction of any
such court, or to transfer or change the venue of any such action or proceeding,
provided, however, that if for any reason Silicon cannot avail itself of such
courts in the State of Georgia, Borrower accepts jurisdiction of the courts and
venue in Santa Clara, California.






22




--------------------------------------------------------------------------------

9.18

Mutual Waiver of Jury Trial.  BORROWER AND SILICON EACH HEREBY WAIVE THE RIGHT
TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN
ANY WAY RELATING TO, THIS AGREEMENT OR ANY OTHER PRESENT OR FUTURE INSTRUMENT OR
AGREEMENT BETWEEN SILICON AND BORROWER, OR ANY CONDUCT, ACTS OR OMISSIONS OF
SILICON OR BORROWER OR ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
ATTORNEYS OR ANY OTHER PERSONS AFFILIATED WITH SILICON OR BORROWER, IN ALL OF
THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.

Borrower:

Silicon:




RELM WIRELESS CORPORATION

SILICON VALLEY BANK







By:

/s/William P. Kelly

By:

/s/ William Yang






Name:

William P. Kelly

Name:

William Yang






Title:

VP of Finance and CFO

Title:

VP Business Development Officer










RELM COMMUNICATION, INC.




By:

/s/William P. Kelly






Name:

William P. Kelly






Title:

VP of Finance and CFO















23




--------------------------------------------------------------------------------



Silicon Valley Bank




Schedule to

Loan and Security Agreement




Borrower:

Relm Wireless Corporation

Relm Communications, Inc.



Address:

7100 Technology Drive

West Melbourne, FL  32904






Date:

August 29, 2003






This Schedule forms an integral part of the Loan and Security Agreement between
Silicon Valley Bank and the above-borrower of even date.




1.   CREDIT LIMIT

(Section 1.1):

                                                               

An amount not to exceed the lesser of:  (i)

$2,500,000 at any one time outstanding (the

“Maximum Credit Limit”); or (ii) the sum of 85%

(the “Advance Rate”) of the amount of Borrower’s

Eligible Accounts (as defined in Section 8 above),

plus 20% of Eligible Inventory, provided, however,

that at no time may the amount drawn hereunder

against Eligible Inventory exceed the lesser of

$500,000 or 20% of the total amount of Loans

outstanding hereunder.

                                                                                             

Silicon may, from time to time, modify the Advance

Rate, in its good faith business judgment, upon

notice to the Borrower, based on changes in

collection experience with respect to Accounts or

other issues or factors relating to the Accounts or

Eligible Inventory.

Letter of Credit Sublimit

(Section 1.6):




$75,000

2.   INTEREST

Interest Rate (Section 1.2):




A rate equal to the “Prime Rate” in effect from time

to time, plus 2.0% per annum, provided that the

interest rate in effect on any day shall not be less

than 6.25% per annum.  Interest shall be calculated

on the basis of a 360-day year for the actual number

of days elapsed.  “Prime Rate” means the rate

announced from time to time by Silicon as its

“prime rate;” it is a base rate upon which other rates

charged by Silicon are based, and it is not

necessarily the best rate available at Silicon.  The

interest rate applicable to the Obligations shall

change on each date there is a change in the Prime

Rate.






1




--------------------------------------------------------------------------------






3.   FEES

(Section 1.4):




Loan Fee:




Collateral Monitoring Fee:




                                                               




Unused Portion Fee:







                                                                                             

$25,000, payable concurrently herewith.




$1,000, per month, payable in arrears (prorated for

any partial month at the beginning and at

termination of this Agreement).




The Borrower shall pay to Silicon a fee

(collectively, the “Unused Line Fees” and

individually, a “Unused Line Fee”) in an amount

equal to one quarter of one percent (0.25%) per

annum of the average daily unused and undisbursed

portion of the Maximum Credit Limit accruing

during each month. The accrued and unpaid portion

of the Unused Line Fee shall be paid by the

Borrower to Silicon, in arrears, on the last day of

each month, commencing on the first such date

following the date hereof, and on the Maturity Date.

The Unused Line Fee will be waived during any

month in which average outstanding balances under

the Loans exceeds One Million Two Hundred Fifty

Thousand Dollars ($1,250,000).

4.   MATURITY DATE

(Section 6.1):




August 28, 2004

5.   FINANCIAL COVENANTS

(Section 5.1):










Minimum Tangible

Net Worth:







                                                               







EBITDA




Borrower shall comply with each of the following

covenants.  Compliance shall be determined as of

the end of each month, except as otherwise

specifically provided below:




Borrower shall maintain a Tangible Net Worth of

not less than $7,000,000, plus sixty percent (60%)

of the net proceeds from any issuance by the

Borrower of equity or subordinate debt after the

date hereof.




Borrower shall have positive EBITDA as of the last

day of each calendar quarter, commencing as of the

calendar quarter ending June 30, 2003.






2




--------------------------------------------------------------------------------















                                                               

Definitions

For purposes of the foregoing financial covenants,

the following term shall have the following

meaning:

                                                                                             

“EBITDA” means as to the Borrower on a

consolidated basis for any period of determination

thereof, the sum of (a) the net profit (or loss)

determined in accordance with GAAP consistently

applied, plus (b) interest expense for such period,

plus (c) income tax provisions for such period, plus

(d) depreciation and amortization of assets for such

period.




“Tangible Net Worth” shall mean the excess of total

assets over total liabilities, determined in

accordance with GAAP, with the following

adjustments:




(A)   there shall be excluded from assets:  (i) notes,

accounts receivable and other obligations owing to

Borrower from its officers or other Affiliates, and

(ii) all assets which would be classified as intangible

assets under GAAP, including without limitation

goodwill, licenses, patents, trademarks, trade names,

copyrights, capitalized software and organizational

costs, licenses and franchises




(B)   there shall be excluded from liabilities:  all

indebtedness which is subordinated to the

Obligations under a subordination agreement in

form specified by Silicon or by language in the

instrument evidencing the indebtedness which

Silicon agrees in writing is acceptable to Silicon in

its good faith business judgment.






3




--------------------------------------------------------------------------------






6.   REPORTING.

(Section 5.3):

                                                               




Borrower shall provide Silicon with the following:




1.   Weekly transaction reports and schedules of

collections, on Silicon’s standard form.




2.   Monthly accounts receivable agings, aged by

invoice date, within fifteen (15) days after the end

of each month.




3.   Monthly accounts payable agings, aged by

invoice date, and outstanding or held check

registers, if any, within fifteen (15) days after the end

of each month.




4.   Monthly reconciliations of accounts receivable

agings (aged by invoice date), transaction reports,

and general ledger, within fifteen (15) days after the

end of each month.

                                                                                             

5.   Monthly perpetual inventory reports for the

Inventory valued on a weighted average basis at the

lower of cost or market (in accordance with GAAP)

or such other inventory reports as are requested by

Silicon in its good faith business judgment, all

within fifteen (15) days after the end of each month.




6.   Monthly unaudited financial statements, as soon

as available, and in any event within thirty (30) days

after the end of each month.




7.   Monthly Compliance Certificates, within thirty

(30) days after the end of each month, in such form

as Silicon shall reasonably specify, signed by the

Chief Financial Officer of Borrower, certifying that

as of the end of such month Borrower was in full

compliance with all of the terms and conditions of

this Agreement, and setting forth calculations

showing compliance with the financial covenants

set forth in this Agreement and such other

information as Silicon shall reasonably request,

including, without limitation, a statement that at the

end of such month there were no held checks.




8.   Quarterly unaudited financial statements, as

soon as available, and in any event within forty-five

(45) days after the end of each fiscal quarter of

Borrower.




9.   Annual operating budgets and forecasts

(including revenue forecasts by month, income

statements by quarter, balance sheets by quarter, and

cash flow statements by quarter) for the upcoming

fiscal year of Borrower within thirty (30) days prior

to the end of each fiscal year of Borrower.




10.   Annual financial statements, as soon as

available, and in any event within one hundred

twenty (120) days following the end of Borrower’s

fiscal year, certified by, and with an unqualified

opinion of, independent certified public accountants

acceptable to Silicon.






4




--------------------------------------------------------------------------------






7.   BORROWER INFORMATION:

                                                               

Borrower represents and warrants that the

information set forth in the Representations and

Warranties of the Borrower dated August 6, 2003

previously submitted to Silicon (the

“Representations”) is true and correct as of the date

hereof.

8.   ADDITIONAL PROVISIONS

Banking Relationship.  Borrower shall at all times

maintain its primary banking relationship with

Silicon.  Without limiting the generality of the

foregoing, Borrower shall, at all times, maintain all

of its cash and investments on deposit with Silicon.

As to any Deposit Accounts and investment

accounts maintained with another institution; on the

date hereof, the Borrower shall cause such

institution, within thirty (30) days after the date of

this Agreement, to enter into a control agreement in

form acceptable to Silicon in its good faith business

judgment in order to perfect Silicon’s first priority

security interest in said Deposit Accounts and

investment accounts. transfer all funds from such

Deposit Accounts to Deposit Accounts maintained

with Silicon, and shall close such Deposit Accounts

maintained with other institutions by the end of

business on September 5, 2003.

                                                                                             

In the case of the lockbox arrangement maintained

by the Borrower with Fleet National Bank, the

Borrower agrees (i) to cause Fleet to wire all

collections in such lockbox to Silicon on each

Business Day, and (ii) to terminate such lockbox

arrangement not later than March 1, 2004, 150 days

after the date hereof and to cause all of its Account

Debtors to send all payments in respect of Accounts

to a lockbox arrangement with Silicon by such date.




2.   Subordination of Inside Debt.  All present and

future indebtedness of Borrower to its officers,

directors and shareholders (“Inside Debt”) shall, at

all times, be subordinated to the Obligations

pursuant to a subordination agreement on Silicon’s

standard form.  Borrower represents and warrants

that there is no Inside Debt presently outstanding,

except for the following:  NONE.  Prior to incurring

any Inside Debt in the future, Borrower shall cause

the person to whom such Inside Debt will be owed

to execute and deliver to Silicon a subordination

agreement on Silicon’s standard form.

                                                                                             

3.   Intellectual Property Security Agreement.  As

a condition precedent to the effectiveness of this

Agreement, the Borrower shall have executed and

delivered an Intellectual Property Security

Agreement (the “IP Security Agreement”),

substantially in the form attached hereto as Exhibit B.




Borrower:

Silicon:

                                                                   

                                                                   

RELM WIRELESS CORPORATION

SILICON VALLEY BANK

  

By: _________________________

By: _________________________

Name:

Name:

Title:

Title:

     

RELM COMMUNICATIONS INC.

    

By: _________________________

 

Name:

 

Title:

    









5




--------------------------------------------------------------------------------

COMPLIANCE CERTIFICATE




To:

Silicon Valley Bank

3343 Peachtree Road, NE, Suite 3

Atlanta, Georgia 30326




From:

Relm Wireless Corporation

Relm Communications, Inc.




The undersigned authorized officer of Relm Wireless Corporation and Relm
Communications, Inc. (collectively, the “Borrower”), hereby certifies that in
accordance with the terms and conditions of the Loan an Security Agreement, as
modified from time to time, the Borrower is in complete compliance for the
period ending ____________ of all required conditions and terms except as noted
below.  Attached herwith are the required documents supporting the above
certification.  The Officer further certifies that these are prepared in
accordance with Generally Accepted Accounting Principles (GAAP) and are
consistent from one period to the next except as explained in an accompanying
letter or footnotes.




Please indicate compliance status by circling Yes/No under “Complies” column.




REPORTING COVENANT

REQUIRED

COMPLIES

                                                      

                                              

                                         

Financials & Comp. Cert.

Monthly w/in 30 days

YES/NO

Quarterly Financials

Quarterly w/in 45 days

YES/NO

Receivable agings (invoice date)

Monthly w/in 15 days

YES/NO

Reconciliations of A/R agings,

Transactions reports, G/L

Monthly w/in 15 days

YES/NO

Payables agings

Monthly w/in 15 days

YES/NO

Held Checks

 

YES/NO

If YES, Held Checks Register

Monthly w/in 15 days

YES/NO

Audited Annual Financials

FYE w/in 120 days

YES/NO

Annual Operating Budget

W/in 30 days prior to FYE

YES/NO

   

FINANCIAL COVENANT

REQUIRED

ACTUAL

   

Minimum  Tangible Net Worth

(Tested Monthly)

+ 60% of equity issued

$7,000,000




____________

             $ ___________




             + ___________

Total:    $ ___________

  

  

Complies?  YES/NO

   

EBITDA

$1.00

$____________

      

Complies?  YES/NO












--------------------------------------------------------------------------------










Terms are defined in the Schedule to the Loan Agreement, Section 5.1.







Comments regarding financial covenants:







                                                           







By:                                                     




Name:                                                




Title:                                                  










Received:







By:                                                     




Name:                                                




Title:                                                  






















